DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 18, the term "likelihood" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
-Claims 7, 8 recite “substantially” which renders claims indefinite since the term “substantially” is a relative term and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim 12 recites “the upcoming regeneration event” which renders claim indefinite since since there is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5, 6, 9-11, 13-17, 19 are rejected by virtue of their dependence on claims 1 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 11, 13-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Hendrickson et al. (US 2020/0063632).  
Regarding claims 1, 17-19, Hendrickson discloses a control system for a vehicle, the control system comprising one or more controller, the control system being arranged to:
determine a prediction of an end of a current driving cycle of the vehicle (i.e predicting a drive cycle duration) (see par. [0007]); and determine a likelihood of a regeneration event of an emission control device (DPF) at a first future time in a next driving cycle of the vehicle (see par. [0069, 0087]); and
reduce a reductant loading of a selective catalyst reduction system of the vehicle prior to the end of the current driving cycle in dependence on the likelihood of the regeneration event (see par. [0081, 0083]).
	
Regarding claim 2, Hendrickson discloses the control system of claim 1, Hendrickson further discloses wherein the control system comprises an output arranged to output a reductant control signal for controlling the reductant loading of the selective catalyst reduction system (see par. [0081]).

Regarding claim 3, Hendrickson discloses the control system of claim 2, Hendrickson further discloses wherein the reductant control signal is for controlling an urea injector (69) (Fig. 1, par. [0022]) associated with the selective catalyst reduction system (see par. [0081]).

Regarding claim 4, Hendrickson discloses the control system of claim 1, Hendrickson further discloses determining a likelihood of the regeneration event within a predetermined period of time from a start of the next driving cycle (see par. [0053]).

Regarding claim 6, Hendrickson discloses the control system of claim 4, Hendrickson further discloses wherein the start of the next driving cycle is determined from a start of an engine of the vehicle (i..e predicting upcoming route during current drive cycle) (see par. [0006]).

Regarding claim 7, Hendrickson discloses the control system of claim 1, Hendrickson further discloses a control system wherein the reducing the reductant loading comprises substantially depleting the selective catalyst reduction system of reductant prior to the end of the current driving cycle (see par. [0033, 0085]).

Regarding claim 8, Hendrickson discloses the control system of claim 7, Hendrickson further discloses controlling an urea injector (69) (Fig. 1) associated with the selective catalyst reduction system and depleting the selective catalyst reduction system of reductant prior to the end of the current driving cycle comprises outputting the reductant control signal to control the injector to reduce injection of the reductant (at time t4) (see par. [0081]), such that the selective catalyst reduction system is substantially unloaded (see par. [0085]) prior to the end of the current driving cycle (note that predicting a filter regeneration in the future i.e. next driving cycle).

Regarding claim 10, Hendrickson discloses the control system of claim 1, Hendrickson further discloses the wherein the control system is arranged to determine an end of the regeneration event of the emission control device; and increase the reductant loading of the selective catalyst reduction system of the vehicle in dependence on the end of the regeneration event (see par. [0065]).

Regarding claim 11, Hendrickson discloses the control system of claim 1, Hendrickson further discloses wherein the selective catalyst reduction system is a first selective catalyst reduction system (70) (Fig. 1, par. [0022]) located proximal to the emission control device (filter 72) in an exhaust system of the vehicle.

Regarding claim 13, Hendrickson discloses the control system of claim 1, Hendrickson further discloses wherein the emission control device is a diesel particulate filter (72)(see Fig. 1, par. [0023]).

Regarding claim 14, Hendrickson discloses the control system of claim 1, Hendrickson further discloses wherein the reductant is an urea-based reductant (see par. [0022]).

Regarding claim 15, Hendrickson discloses the control system of claim 1, Hendrickson further discloses in a system for a vehicle, the system further comprising a selective catalyst reduction system, wherein the control system is arranged to control a reductant loading of the selective catalyst reduction system (see par. [0081, 0083]).

Regarding claim 16, Hendrickson discloses the control system of claim 15, Hendrickson further discloses a reductant injector (69) (Fig. 1) controlled by the control system, wherein the injector (69) is arranged to inject reductant (urea solution) to the selective catalyst reduction system (see par. [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al. (US 2020/0063632).  
Regarding claim 5 , Hendrickson discloses  the control system of claim 4, however, Hendrickson fails to disclose wherein the predetermined period of time is at least 15 minutes.
determining a likelihood of the regeneration event within a predetermined period of time from a start of the next driving cycle
Since Hendrickson discloses that the regeneration event is scheduled within a predetermined period of time (i.e between to and t1) from start of the driving cycle (see par. [0053]), the general conditions of a claim are disclosed in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the predetermined period of time being at least 15 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 Il.

Regarding claim 9, Hendrickson discloses the control system of claim 1, however, Hendrickson fails to disclose wherein the reductant loading of the selective catalyst reduction system is reduced at least 5 minutes prior to the end of the current driving cycle.
Since Hendrickson discloses that the reductant loading of the selective catalyst reduction system is reduced prior to the end of the current (see par. [0033, 0085, 0088]), the general conditions of a claim are disclosed in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reduce the reductant loading of the selective catalyst reduction system at least 5 minutes prior the end of driving cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 Il.

                           				Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747